Gulotta, J.,
dissents and votes to affirm the order, with the following memorandum: My fellow Justices alternately specify two deficiencies in the proceedings before the Family Court which, they conclude, warrant a reversal in the instant case: (1) the insufficiency of the evidence identifying appellant as one of the perpetrators of the underlying criminal acts; and (2) the receipt into evidence of testimony by the arresting officer regarding appellant’s decision to remain silent at the time of his apprehension. Under the facts of the instant case, I do not believe that either claim is tenable and, therefore, respectfully vote to affirm. The issues were tried before a Judge, without a jury. The testimony reveals that upon leaving a Chinese restaurant at or about 10:25 p.m. on December 19,1978, the 14-year-old complainant was followed by two youths who had formerly been standing at a bus stop, and that part way up the street one of these two individuals stepped in front of the complainant and pulled out a knife. The second individual, who was later identified as the *578appellant, was standing next to the complainant at this juncture, and was armed with a large stick. The complainant ran into the well-lit lobby of a nearby building, where he was cornered by the two individuals and robbed at knifepoint. The “booty” amounts to two egg rolls and some 400. At this moment, a police cruiser happened to drive by, whereupon the perpetrators turned and fled. As soon as the robbers had left the lobby, the complainant ran out of the building, flagged down the patrol car and informed the officers that he had just been robbed. The complainant then got into the patrol car with the two officers’ and they circled the block. At this point, one of the police officers (Officer Toby) observed a youth in a blue ski jacket run across the street and into the lobby of 10 Amboy Street, whereupon he stopped the vehicle in order to give chase. The" youth (appellant) was apprehended on the second floor landing “walking from one exit to another” and, when questioned about his presence in the building, made no reply. He was then brought downtairs, where he was identified by the complainant “[blecause he had on the same clothes” as one of his assailants, i.e., a blue down jacket and maroon pants. (According to the complainant, the face of the robber who had been so attired was obscured by the hood of his jacket.) The identification was made within minutes of the actual robbery, and at a place located within 100 feet of the lobby in which it had occurred. With respect to the issue of identification, I believe that the proof adduced at the trial tending to show that the complainant had been robbed at knifepoint by two perpetrators, one of whom was wearing a blue down jacket and maroon pants and whose facial features had been obscured by a hood, constituted sufficient competent evidence when coupled with the further testimony identifying appellant on the basis of his apparel, to permit the fact finder to reasonably conclude that the individual so identified was one of the actual offenders. The distinctive coloration of the perpetrator’s garments as worn at the time of the robbery, coupled with the observation of identical garments on the person of the appellant only moments later and in close proximity to the crime scene, under circumstances not inconsistent with “flight”, thus presented the Family Court with a question of fact, i.e., the reliability of the identification evidence, to which it could properly assign such probative weight as it chose. It is often necessary to resort to the use of circumstantial evidence to establish the identity of a perpetrator who, while committing a crime, conceals his face by means of a hood or a mask. An identification need not be based upon the recognition of an accused’s facial features, but may be based upon other peculiarities, such as general appearance, size, features, clothing, voice or the like (23 CJS, Criminal Law, § 920, p 648) In People v Spinks (37 AD2d 424), for example, where the perpetrator had worn a bandanna over his face and glasses covering his eyes, and where, as a consequence, the complainant had only been able to observe his hair, ears and forehead during the commission of the crime, the court, in affirming the conviction, said (pp 426-427): “While it is true that the complainant saw her masked attacker for only a few seconds, her testimony [regarding her in-court identification of the defendant] was not incredible as a matter of law. It was a matter for the jury to decide, based on the credibility of complainant’s testimony. (People v. Seppi, 221 N. Y. 62, 68; People v. Festa, 9 A D 2d 556.)” Somewhat similarly, in People v Peterson (25 AD2d 437), evidence that on the day prior to the robbery one of the defendants had purchased a 12-gauge shotgun and an Italian rifle, identified as the types of weapons employed by the three masked robbers, was held to be competent evidence on the issue of identification. (See, also, People v Lewis, 240 Cal App 2d 546; State v Fore, 37 NM 143; People v Knight, 44 Cal App 2d 887, cert den 314 US 675; People v Coley, 61 Cal App 2d 810.) As the court observed, correctly in my opinion, in People v Van De Wouwer (91 Cal App 2d 633, 639), “The identity of a defendant may be *579established by proof of any peculiarities of size, appearance, similarity of voice, features or clothing.” (Emphasis added.) Turning to the second assignment of error, I cannot agree with Justice Gibbons that the unobjected to and gratuitous remark by Police Officer Toby (in the course of describing appellant’s arrest) regarding the latter’s decision to remain silent at the time of his apprehension, constituted reversible error under the facts of the instant case (cf. People v Conyers, 49 NY2d 174; People v Von Werne, 41 NY2d 584; Jenkins v Anderson, 447 US 231; People v Savage, 50 NY2d 673). The proceedings at bar were conducted before a Family Court Judge sitting without a jury, and in this regard it is particularly important to note that the matter of appellant’s postdetention silence played no part whatsoever in the court’s determination, and was neither mentioned nor alluded to in the trial court’s findings of fact. Under these circumstances, I would hesitate to conclude that the interest of justice would be served by a reversal predicated on this ground alone, and further believe that the error, if any, has been conclusively demonstrated to have been harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230). Accordingly, I would affirm.